Case 3:18-cv-OOQOO-T.]C-PDB Document 28-1 Filed 03/19/19 Page 1 of 19 Page|D 134

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION,

Plaintiff,

VTNCENT PERKINS,

Intervenor-Plaintiff,

 

v. Case No. 3:18-cv-00900-TJC-PDB
FANATICS RETAIL GROUP
FULFILLMENT, LLC,
Defendant.
/
CONSENT DECREE

This Consent Decree (“Decree”) is made and entered into by and between the United
States Equal Employment Opportunity Commission (“Commission” or the “EEOC”), and

Fanatics Retail Group Fulflllment, LLC, (“Fanatics”) (collectively referred to as “the Parties”).

INTRODUCTION
l. EEOC commenced this action on July 24, 2018, under Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq. (“Title VII”), Title I of the Civil
Rights Act of 1991, and 42 U.S.C. § l981a, to correct unlawful employment practices on the
basis of race (Black), and to provide appropriate relief to Charging Party Mr. Vincent Perkins

(“Perkins”). EEOC filed an amended complaint on September 12, 2018.

2. The agreement to enter into this Decree shall not be construed as an admission of

{00364108 1} l

Case 3:18-cv-OOQOO-T.]C-PDB Document 28-1 Filed 03/19/19 Page 2 of 19 Page|D 135

liability by Fanatics as to any allegations by EEOC or Perkins. Fanatics denies the allegations in

the Complaint and Amended Complaint and denies that it violated Title VII.

3. In the interest of resolving this matter, and to avoid further cost of litigation, and
as a result of having engaged in comprehensive settlement negotiations, the Parties have agreed
that this action should be finally resolved by entry of this Decree. This Decree is final and

binding 0n the Parties, and their respective successors and assigns.

4. No waiver, modification or amendment of any provision of this Decree will be
effective unless made in writing and signed by an authorized representative of each of the
Parties. By mutual agreement of the Parties, this Decree may be amended or modified in the

interests of justice and fairness in order to effectuate the provisions of this Decree.

5. This Decree hilly and finally resolves the claims asserted by the Commission in
the Complaint filed in this action styled EEOC v. Fanatics Retaz`l Group Fuljillment, LLC, Case
No. 3:18-cv-00900-TJC-PDB (M.D. Fla.), and the underlying EEOC charge of discrimination,

Perkl'ns v. Fanatics Retaz'l Group, Inc. , l 5E-2014-O()148C.

6. This Decree constitutes the complete understanding between the Parties with

respect to the matters herein.

7. If one or more provisions of this Decree are rendered unlawful or unenforceable,
the Parties shall attempt to agree upon what amendments to this Decree, if any, are appropriate to
effectuate the purposes of this Decree. In any event, the unaffected provisions will remain

enforceable

8. This Decree does not resolve any charges of discrimination that may be pending

with the Commission against Fanatics other than the Charge referred to in paragraph 5. This

{00364108 1 } 2

Case 3:18-cv-OO900-T.]C-PDB Document 28-1 Filed 03/19/19 Page 3 of 19 Page|D 136

Decree in no Way affects the EEOC’s right to bring, process, investigate or litigate other charges
that may be in existence or that may later be filed against Fanatics in accordance With standard

EEOC procedures.

9. Nothing in this Decree shall be construed to limit or reduce Fanatic’s obligations
to comply with the statutes enforced by EEOC: Title Vll of the Civil Rights Act of 1964, as
amended, 42 U.S.C. §2000€ et seq., (“Title VII”), Title I of the Americans With Disabilities Act
(“ADA”), 42 U.S.C. §12101, as arnended, the Age Discrimination in Employment Act
(“ADEA”), 29 U.S.C. §§621-633a, the Equal Pay Act (“EPA”), 29 U.S.C. §206(d), and the

Genetic Inforrnation Nondiscrimination Act of 2008 (“GINA), 42 U.S.C. § 2000f.

FINDINGS

lO. Having carefully examined the terms and provisions of this Decree, and based on

the pleadings, record, and stipulations of the Parties, the Court finds the following:

a. This Court has jurisdiction over the subject matter of this action and the
Parties;

b. The Court will retain jurisdiction for the duration of this Decree;

c. No party shall contest the jurisdiction of this Court to enforce this Decree

and its terms or the right of the Commission to bring an enforcement suit upon
alleged breach of any term(s) of this Decree;

d. The terms of this Decree are adequate, fair, reasonable, equitable, and just.
The rights of Mr. Perkins and the public interest are adequately protected by this

Decree; and

(00364108 1} 3

Case 3:18-cv-OO900-T.]C-PDB Document 28-1 Filed 03/19/19 Page 4 of 19 Page|D 137

e. The terms of this Decree are and shall be binding upon the present and
future representatives, agents, directors, officers, successors, heirs and assigns of
Fanatics.

NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED AS FOLLOWS:

DURATION OF DECREE

ll. This Decree shall be in effect for a period of three (3) years from the Effective

Date.

12. This Decree will not expire While any enforcement action concerning this Decree
is pending
MONETARY RELIEF FOR CHARGING PARTY (INTERVENOR-PLAINITFF)

13. Fanatics shall pay Mr. Perkins the total sum of $322,050 in settlement of the

claims raised in this action as follows:

 

 

Back Pay Compensatory Damages
[for which an IRS Form W-Z [for which an IRS Form 1099 shall
shall issue] issue]
$57,050 $265,000

 

 

 

 

14. Payment shall be made within ten (10) calendar days following the Court’s
approval of this Decree. Payment of Back Pay in the amount of $57,050 shall be made payable to
Vincent Perkins, and Compensatory Damages in the amount of $265,000 shall be made by check
payable to: “Anum Law in Trust of Vincent Perkins.” Both checks shall be delivered via certified
mail to: 630 W. Adams St., Suite 203, Jacksonville, FL 32204. Vincent Perkins will provide an
IRS form W9 on or before the date the Court approves this Decree. Copies of the payments shall

be sent to the attention of “EEOC Regional Attorney, Robert E. Weisberg, Re: Perkins Consent

{00364108 1 } 4

Case 3:18-cv-OO900-T.]C-PDB Document 28-1 Filed 03/19/19 Page 5 of 19 Page|D 138

Decree,” at United States Equal Employment Opportunity Commission, Miami Tower, 100 SE

2nd Street, Suite 1500, Miami, Florida 33131, and via e-mail at Robert.Weisberg@eeoc.gov.

15. lf Mr. Perkins fails to timely receive the payments described in Paragraph 13-14
above, then Fanatics shall pay interest on the defaulted payments at a rate calculated pursuant to
26 U.S.C. §6621(b) until the same is paid, and bear any additional costs incurred by the EEOC
caused by the non-compliance or delay, including but not limited to any and all costs arising out

of EEOC’s efforts to enforce this decree in federal court.

GENERAL INJUNCTIVE PROVISIONS

16. Fanatics, and all of its officers, managers, employees, agents, partners, successors,

and assigns, shall not discriminate against any person on the basis of race.

17. Fanatics, and all of its officers, managers, employees, agents, partners,
successors, and assigns, are enjoined from subjecting employees to a hostile work environment

on the basis of race.

18. Fanatics, and all of its officers, managers, employees, agents, partners, successors,
and assigns, are enjoined from engaging in any form of retaliation against any person because
such person has opposed any practice made unlawful under Title Vll, filed a Charge of
Discrimination under Title VII, testified or participated in any manner in any investigation,
proceeding, or hearing under Title VII, or asserted any rights under this Decree, including but not

limited to Mr. Perkins.

19. Fanatics, and all of its officers, managers, employees, agents, partners, successors,

and assigns, are enjoined from considering race as a factor in promotions

{00364108 1} 5

Case 3:18-cv-OO900-T.]C-PDB Document 28-1 Filed 03/19/19 Page 6 of 19 Page|D 139

LAST DATE OF EMPLOYMENT & BENEFITS
20. Charging Party’s last day of employment at Fanatics will be March 13, 2019 or 3

business days after the Court approves this decree, whichever is the later date, and he shall be on
paid leave until his last day of employment Fanatics will continue to provide to Charging Party
and his family medical coverage for an additional eighteen (18) months from the date of
separation as permitted by COBRA. Fanatics shall directly pay costs and/or premiums to ensure
Charging Party and his family continued medical coverage as agreed Medical coverage to
Charging Party and his family will be the medical benefits plan Fanatics offers or will offer its

full-time employees

NEUTRAL JOB REFERENCE

21. Fanatics agrees Charging Party Will be provided with a neutral letter of reference
in the form attached hereto as Exhibit A, which Mr. Perkins is free to photocopy, scan or

otherwise reproduce without revision, such that any additional reference would not be required.

22. ln the event Fanatics receives a request for a job reference (either during or after
the term of this Consent Decree), such request shall be directed to The Work Number, 1-800-
367-5690, Employer Code 25456, which shall confirm Mr. Perkins’ dates of employment and
positions held. No mention of employment complaints or issues, discrimination, the Charge of
Discrimination, or this lawsuit shall be made as part of any reference.

REVISION AND DISTRIBUTION OF POLICY
AGAINST DISCRIMINATION BASED ON RACE

23. Fanatics will redistribute its Equal Employment Opportunity (EEO) policy (the

“EEO Policy”) consistent with this Decree to be used in all Fanatics’ warehouse locations in

(00364108 1 } 6

Case 3:18-cv-OO900-T.]C-PDB Document 28-1 Filed 03/19/19 Page 7 of 19 Page|D 140

Jacksonville, Florida (Jacksonville Locations).l

24. Fanatics will also create and implement a new Human Resources policy (the “HR
Policy”) for use in all Fanatics’ Jacksonville Locations. The HR Policy shall require that all job
openings in Jacksonville will be posted in a conspicuous location, easily accessible to and
commonly frequented by Fanatics’ employees (i.e. employee bulletin board or lunch room or
cafeteria) and on the Company’s public website. At the Jacksonville Locations, Fanatics will
announce new job openings for team lead positions and above during regularly scheduled shift

meetings.

25. The HR Policy shall require that all job openings remain open for a minimum

period of ten days (the Application Period).

26. The HR Policy shall require that Fanatics will not formally, or informally, extend
an offer of employment to an applicant for an open position until after the expiration of the

Application Period.

27. The HR Policy shall include a procedure for addressing internal discrimination

complaints from employees.

28. The HR Policy shall have written instructions for human resources officials and
managers to follow in circumstances when he or she is in receipt of a complaint of discrimination

from an employee.

29. The HR Policy shall have procedures for human resources officials to follow for

conducting investigation into a complaint of discrimination from an employee. Investigations

 

1 The term “Jacksonville Locations” as used in this Decree means Fanatics’ warehouse operations currently located
at: 5245 Commonwealth Ave., and 4300 Bulls Bay Highway, in Jacksonville, Florida. To the extent any of these
facilities change locations during»the term of this Decree, those locations will be included as well.

{00364108 1 } 7

Case 3:18-cv-OO900-T.]C-PDB Document 28-1 Filed 03/19/19 Page 8 of 19 Page|D 141

into complaints of discrimination shall generally include, but not be limited to, conducting
interviews of employees who are in the same protected class as the employee who complained of
discrimination; conducting interviews of employees who are supervised by the alleged
discriminating manager or managers; and conducting interviews of all individuals named in the

complaint

30. The HR Policy will require appropriate disciplinary action, including action

against both supervisors and co-workers, based on the outcome of the investigation

31. A copy of the EEO Policy and HR Policy will be provided to the EEOC within 30
calendar days of the Court’s approval of this Decree, Thereafter, copies of the EEO Policy Will
be re-distributed to employees and managers at all Jacksonville Locations within 60 calendar
days of the Court’s approval of this Decree. Copies of the HR Policy will be provided to
managers and human resources representatives in all Jacksonville Locations. Copies of the EEO
Policy and HR Policy will also be distributed to employees and managers during the training

programs referenced herein.

32. A copy of the EEO Policy shall be included in any relevant employee handbook

or manual maintained by Fanatics.

TRAINING

Training--Human Resources Of/icials

33. Fanatics shall provide all of its human resources officials in the Jacksonville
Locations with two (2) hours of live training, annually, during the term of this Decree (the “HR
Training”).

34. The first HR Training shall take place by May 1, 2019. The remainder of the HR

{00364108 1} 8

Case 3:18-cv-OO900-T.]C-PDB Document 28-1 Filed 03/19/19 Page 9 of 19 Page|D 142

Training Sessions shall take place annually and no later than December 31st of each year

throughout the duration of the Decree,

35. The HR Training shall include the following: (1) an explanation of the prohibition
against discrimination under the Title VII; (2) an explanation of the rights and responsibilities of
managers and employees under the Title VII and the Company policies; (3) examples of a hostile
work environment; (4) examples of harassment on the basis of race, color, and national origin;
(5) examples of effective work practices to address employees of different races; (6) examples of
different forms of retaliation, including harassment and disparate treatment; (7) proper
procedures for posting and advertising available promotions; and (8) guidelines and procedures

for good workplace investigations

36. The HR Training shall be conducted by an outside organization mutually agreed
upon with EEOC. Fanatics agrees to provide EEOC with at least four (4) weeks’ notice before
conducting training sessions pursuant to this Decree. In the written notice, Fanatics shall notify
EEOC of the dates on which training is scheduled, the name and job title of the
person(s)/organization who Will conduct the training and a resume of the person conducting the
training.

37. Fanatics agrees to provide EEOC with all copies of pamphlets, brochures, outlines
or other written materials provided to the participants of the training sessions Additionally,
Fanatics agrees that the EEOC may, at the EEOC’s discretion, attend any training session.
However, because all of Fanatics’ facilities are secure, the EEOC agrees to provide notice in
advance of attending any training session so that Fanatics may make arrangements for the EEOC

to access the facility.

{00364108 1} 9

Case 3:13-cV-OO9OO-T.]C-PDB Document 28-1 Filed 03/19/19 Page 10 of 19 Page|D 143

38. Ten calendar days after the HR Training, Fanatics shall provide EEOC a list of all
attendees to the HR Training, including first and last name, and title. lf an individual cannot
attend the live training due to circumstances beyond Fanatics’ control, such person may attend

via Video conference

Training_Manggers and Supervisors

39. Fanatics shall provide managers and/or supervisors with a one and one half (1.5)
hours of live training (the “Manager Training”) annually during the term of the Decree. Manager
Training shall be provided to managers and/or supervisors that work at or oversee the
Jacksonville Locations, and/or have a role in handling discrimination complaints from

Jacksonville Locations.

40. The first Manager Training shall take place by May 1, 2019. The remainder of
the Manager Training sessions shall take place annually and no later than December 3 lst of each

year throughout the duration of the Decree,

41. The Manager Training shall be conducted by an organization mutually agreed
upon with EEOC. Fanatics agrees to provide EEOC with at least four (4) weeks’ notice before
conducting the training sessions pursuant to this Decree, In the written notice, Fanatics shall
notify EEOC of the dates on which training is scheduled, the name and job title of the
person(s)/organization who will conduct the training, a resume of the person conducting the
training.

42. At least one human resources official must be present at the Manager Training.
Ten calendar days after the Manager Training, Fanatics shall provide EEOC a list of all attendees

to the Manager Training, including first and last name, and title. If an individual cannot attend

{00364108 1 } 10

Case 3:13-cV-OO9OO-T.]C-PDB Document 28-1 Filed 03/19/19 Page 11 of 19 Page|D 144

the live training due to circumstances beyond Fanatics’ control, such person may attend via

video conference

43. Fanatics agrees to provide EEOC with any and all copies of parnphlets, brochures,
outlines or other written materials provided to the participants of the training sessions
Additionally, Fanatics agrees that the EEOC may, at the EEOC’s discretion, attend any training

session.

44. Manager Training shall cover the following items: (1) explain the prohibition
against discrimination under Title VII; (2) explain the rights and responsibilities of managers,
human resources officials, and employees under Title VII, the HR Policy, and the EEO Policy;
(3) address questions manager(s) may have about the company’s policies; (4) review
hypothetical scenarios with managers (this last item should be generally applicable to all or
tailored to the business unit, property or venue the manager(s) supervise(s)); (5) examples of a
hostile work environment; (6) examples of harassment on the basis of race; (7) examples of
effective work practices to address employees of different races; (8) examples of retaliation on
the basis of race, including but not limited to disparate treatment of individuals who complain
about discrimination; and (9) training on proper promotional processes and interviewing

techniques

Training_Non-Management Emplovees and/or Hourlv Emplovees

45. Fanatics shall provide all of non-management employees and/or hourly
employees in all Jacksonville Locations with a total of one (1) hour of live training annually
(which may be given in 15 -minute increments per calendar quarter), during the term of this

Decree (the “Employee Training”).

{00364108 1} 1 1

Case 3:13-cV-OO9OO-T.]C-PDB Document 28-1 Filed 03/19/19 Page 12 of 19 Page|D 145

46. The first Employee Training shall take place by May 1, 2019. The remainder of
the Employee Training Sessions shall take place annually and no later than December 3lst of

each year throughout the duration of the Decree.

47. The Employee Training shall include the following: (1) an explanation of the
prohibition against discrimination under the Title VIl; (2) an explanation of the rights and
responsibilities of managers and employees under the Title VII and the Policy; (3) examples of a
hostile work environment; (4) examples of harassment on the basis of race; and (5) instruction on
filing complaints of discrimination both internally through the EEO Policy, and externally

through EEOC and/or other government agencies

48. The Employee Training shall be conducted by an organization mutually agreed
upon with EEOC. Fanatics agrees to provide EEOC with at least four (4) weeks’ notice before
conducting training session pursuant to this Decree ln the written notice, Fanatics shall notify
EEOC of the date on which training is scheduled, the name and job title of the
person(s)/organization who will conduct the training, a resume of the person conducting the
training.

49. Fanatics agrees to provide EEOC with any and all copies of pamphlets, brochures,
outlines or other written materials provided to the participants of the training sessions
Additionally, Fanatics agrees that the EEOC may, at the EEOC’s discretion, attend any training

session.

50. Ten calendar days after the Employee Training, Fanatics shall provide a list of all
attendees to the Employee Training, including first and last name, and title If an individual

cannot attend the live training due to circumstances beyond Fanatics’ control, such person may

{00364103 1 } 12

Case 3:13-cV-OO9OO-T.]C-PDB Document 28-1 Filed 03/19/19 Page 13 of 19 Page|D 146

attend via Video conference Additionally, given the number of hourly employees in the
locations at issue, the EEOC acknowledges that Fanatics cannot guarantee live attendance by
every hourly employee every quarter and agrees that the terms of this provision are satisfied if
85% of hourly employees attend live, with the remaining receiving the Employee Training via

video and/or online.

DISTRIBUTION OF NOTICE
51. Within ten (10) calendar days from the Court’s approval of this Consent Decree,

Fanatics shall post an eleven (11) inches by fourteen (14) inches laminated copy of the Notice
attached as Exhibit B to this Decree at all Jacksonville Locations in a conspicuous location,
easily accessible to and commonly frequented by Fanatics’ employees (i.e. employee bulletin
board or lunch room or cafeteria). The Notice shall remain posted for the period this Consent
Decree is effective Fanatics shall take all reasonable steps to ensure that the posting is not

altered, defaced or covered by any other material.

52. At the first reporting period, Fanatics shall certify to EEOC in writing that the
Notice has been properly physically posted as described in this section, and Fanatics must also
take a photograph of the Notice and its posted location. Fanatics shall email the certification of
the Notice’s posting and photographs to Robert.Weisberg@eeoc. gov the EEOC Regional

Attorney, with the subject line: Fanatics Consent Decree.
ANONYMOUS HOTLINE

5 3. Fanatics shall maintain a hotline number through which applicants and employees
may make anonymous complaints of race/color discrimination The hotline number shall be in

the EEO Policy.

(00364108 1 } 13

Case 3:13-cV-OO9OO-T.]C-PDB Document 28-1 Filed 03/19/19 Page 14 of 19 Page|D 147

REPORTING
54. Fanatics shall furnish to EEOC written Reports once annually for the duration of

this Decree. The first report shall be due six (6) months after entry of the Decree, and thereafter
by January 3 lst annually. Each such Report shall contain the following provisions, as
applicable:
a. A certification that F anatics conducted all training required in Paragraphs
33-50 above
b. A certification that Fanatics has made and/or maintained the posting and
distributions required in Paragraphs 51 -52 above
c. Fanatics shall disclose reports of complaints of discrimination on the basis
of race/color arising out of any Jacksonville Location. Reports on
complaints of discrimination shall include: (1) employee’s name; (2)
employee’s race/color; (3) name of property/properties or venue(s) Where
the employee works and position held; (4) employee’s supervisor(s); (5)
summary of employee’s complaint; (6) summary of the investigation
conducted; (7) summary of the resolution of complaint. ln the event there
are no complaints of discrimination on the basis of race/color, Fanatics

shall send the EEOC a “negative” report indicating no activity.

COMPLIANCE

55. The EEOC may review compliance with this Decree at any time during its

duration.

56. If at any time during the duration of this Decree the EEOC believes that Fanatics

is in violation of this Decree, the EEOC may conduct appropriate interviews of Fanatics

{00364108 1 } 14

Case 3:18-cV-OO9OO-T.]C-PDB Document 28-1 Filed 03/19/19 Page 15 of 19 Page|D 148

employees ln connection with any such interviews the EEOC shall provide Fanatics with at
least ten (10) business days’ notice of its intent to conduct interviews by notifying Courtney
Thompson or other in-house counsel of the upcoming interviews After the interviews, the EEOC
shall give notice of any alleged violation(s) to Fanatics Thereafter, the parties shall follow the

Dispute Resolution Procedure set forth in Paragraphs 59-61 below.

57. Any submissions reports, certifications, notices, or other materials that are
required to be submitted to EEOC shall be mailed to the attention of “EEOC Regional Attorney,
Robert E. Weisberg, Re: Fanatics Consent Decree,” at United States Equal Employment
Opportunity Commission, Miami Tower, 100 SE 2nd Street, Suite 1500, Miami, Florida 33131,

and via e-mail at Robert.Weisberg@eeoc.gpv.

NOTIFICATION OF SUCCESSORS

58. Fanatics shall provide prior written notice to any potential purchaser of its
business and to any other potential successor of the EEOC’s lawsuit, the allegations raised in the

EEOC’s complaint, and the existence and contents of the Decree,

DISPUTE RESOLUTION
59. ln the event that EEOC believes that Fanatics has failed to comply with any

provision(s) of the Decree, EEOC will notify Fanatics and Fanatics must make a good faith
attempt to cure any breach of the Decree within fifteen (15) business days of notification The
parties may jointly agree to extend the fifteen (15) day cure period. The fifteen (15) days to cure
provision of this Paragraph shall not apply, however, to the payment required by Paragraph _

above

60. Following the fifteen (15) business day cure period, EEOC shall have the right to

(00364108 1 } 15

Case 3:18-cV-OO9OO-T.]C-PDB Document 28-1 Filed 03/19/19 Page 16 of 19 Page|D 149

enforce the Decree and/or remedy any breach in this Court.

61. No party shall contest the Court’s jurisdiction to hear a dispute arising from the
Decree nor challenge EEOC’s authority to bring an action to enforce the terms of the Decree in

this Court.
NO CONDITIONAL RECEIPT
62. Fanatics will not condition the receipt of individual relief set forth in this Decree
on Mr. Perkins’ agreement to (a) maintain as confidential the terms of this Consent Decree; (b)

waive his statutory right to file a charge of discrimination with any federal or state anti-

discrimination agency.

COSTS
63. Each party to this Decree shall bear its own costs associated With this litigation.
SO ORDERED, ADJUDGED AND DECREED, this day of , 2019.

 

U.S. DISTRICT JUDGE TIMOTHY J. CORRIGAN
UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA

{00354108 1 } 16

Case 3:18-cV-00900-T.]C-PDB Document 28-1 Filed 03/19/19 Page 17 of 19 Page|D 150

AGREED TO:

FOR THE PL lFF, EQUAL EMP YMENT OPFORTUN|TY COMMISSION
Fw l _ (, once 115 _§__t~r ma
Robert E. Weisberg ‘

U.S. Equal Employment Opportu ° Commission
Miami District OfEce ‘
100 SE 2nd Screet, Suite 1500

Miami, Florida 33131
T¢lephone: (305) 80&1789
Facsimilc: (305) 808-1835
FOR DEFENDA.NTS, FANATICS RETAIL GROUP FULF!L.LMENT, LLC

ay. C£¢é% mm match ,g; aro/q

Print Name: riggan §l§flb
Prinr'rin¢: Q,h.ep _?a=gle...©£-"E;Qr

17

Case 3:18-cV-00900-T.]C-PDB Document 28-1 Filed 03/19/19 Page 18 of 19 Page|D 151

EXHIBIT A

Dear Prospective Employer,

This letter is being provided to Mr. Perkins for the purpose of providing prospective employers
with verification of his employment with Fanatics Retail Group Fulfillment, LLC (“Fanatics”).
Mr. Perkins was employed by Fanatics from to

His most recent job title was . Company policy does not permit us to provide
additional information concerning Mr. Perkins’ employment

I hope this information is helpful.

Regards,

 

{00364108 1 } l 8

Case 3:18-cV-00900-T.]C-PDB Document 28-1 Filed 03/19/19 Page 19 of 19 Page|D 152

Exhibit B

U.S. EQUAL EMPLOYMENT OPPORTUN|TY COMM|SS|ON

 

1. This NOTICE to all employees of Fanatics Retail Group Fulfillment,
LLC (Fanatics) is being posted and provided as part of a mutually agreed upon Consent Decree
between Fanatics and the U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
(“EEOC”) in Civil Action No. 3:18-cv-00900-TJC-PDB (M.D. Fla.), which alleged that Fanatics
discriminated against an employee on the basis of race While Fanatics has denied the
allegations as part of the resolution of this matter, Fanatics agreed to post this Notice to reflect
its commitment to equal employment opportunities in the workplace

2. Fanatics’ policy and federal law require that there be no discrimination against
any employee or applicant for employment on the basis of race, or because a person made a
complaint of discrimination because of race with respect to hiring, compensation, promotion,
discharge, or other terms, conditions, or privileges of employment

3. Fanatics will comply with such federal law in all aspects, and it will not take any
action against employees because they have exercised their rights under the law by filing charges
or cooperating with the U.S. Equal Employment Opportunity Commission or by otherwise
opposing employment practices made unlawfill under federal law.

4. As part of this decree, Fanatics agreed to:
0 Distribute its ami-discrimination policy; and
0 Train its managers and employees

5. The EEOC is the federal agency responsible for enforcing the federal laws
described above and receiving complaints regarding their violation. The EEOC maintains offices
throughout the United States, and can be contacted at 1-800-669-4000 and www.eeoc.gov.

6. This NOTICE Will remain posted for 3 YEARS FROM DATE OF SIGNATURE.

SIGNED this day of , 2019.

 

Chief People Officer, Fanatics

DO NOTREMQVE THIS NOTICE UNTIL 3 YEARS FROMDATE 0FSIGNATURE

{00364108 1 } 19

